Citation Nr: 9933896	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-15 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, not including post traumatic stress 
disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his mother.




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1983 to 
August 1985.

This appeal arises from a June 1998, Department of Veterans 
Affairs (VARO), Atlanta, Georgia rating decision, which, in 
pertinent part, denied the appellant entitlement to service 
connection for a mental disability shown as mixed bipolar 
disorder, schizoaffective disorder; and also denied 
entitlement to service-connection for post traumatic stress 
disorder.


FINDINGS OF FACT

1.  The appellant served on active duty from September 1983 
to August 1985.

2.  The appellant clearly and unmistakably had a psychiatric 
disorder, reported as manic depressive disorder and bipolar 
disorder, prior service.

3.  The record contains no competent medical evidence of an 
increase in severity of the appellant's pre-existing 
psychiatric disability, reported as manic depressive disorder 
and bipolar disorder, during service.  

4. There is no medical nexus between any current psychiatric 
disorder and service. 

5.  The appellant has not submitted competent medical evidence 
establishing that he currently has post traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for an 
acquired psychiatric disability, not including post traumatic 
stress disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for post 
traumatic stress disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder.  Under pertinent law and VA regulations, service 
connection may be granted if a psychiatric disorder was 
incurred or aggravated during service, or as a result of 
service, or if an acquired psychiatric disorder manifested to 
a compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309 (1999).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1999).  A 
pre-existing injury or disease will be considered to have been 
aggravated by active military, naval or air service where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a) (1999).

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1999).  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition made in accordance with 38 C.F.R. 
§ 4.125(a) ; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  The claimed stressor may be the 
result of either a combat or non-combat experience.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

In a case where a combat veteran alleges incurrence or 
aggravation of disease or injury during a period of war, 
campaign or expedition, VA shall resolve all reasonable doubt 
in favor of the combat veteran's contentions of the 
incurrence or aggravation of a disease or injury if such 
contentions are consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) West 1991).  However, this 
relaxed evidentiary standard does not supplant the need for 
competent etiological opinion.  Wade v. West, 11 Vet.App. 
302, 306 (1998)(a veteran who has successfully established 
in-service occurrence of an injury under 38 U.S.C.A. § 
1154(b) must still submit sufficient evidence of a causal 
nexus between that in-service event and his/her current 
disability in order to establish a well grounded claim).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

Service records reveal that the appellant received seaman 
apprenticeship training and completed hospital corps school 
during service.  His DD-214 indicates that he was awarded the 
Navy Unit Commendation Medal, Navy Expeditionary Medal, and 
Humanitarian Service Medal. 

Military medical records reveal that the appellant denied any 
history of depression or excessive worry, loss of memory, or 
nervous trouble of any sort at the time of his September 1983 
military enlistment examination, and his psychiatric 
evaluation was normal.  Treatment records reveal that he 
complained of difficulty concentrating on classwork and 
requested to speak with a counselor in October 1983.  He 
reported that he had been seen every couple of months by a 
psychiatrist for psychiatric problems which had begun at the 
age of 16.  He reported that he had been on Thorazine since 
1978, and had also been on Lithium at one time.  He was 
referred for further evaluation.  Psychiatric evaluation 
revealed that he reported a psychological history from 1978 
to 1983.  He indicated that he had been on Thorazine and 
Lithium for what he described as manic-depressive illness.  
He claimed that he had been hospitalized three times for 
observation, and indicated that his medications were 
discontinued in March 1983, since he was apparently 
functioning appropriately.  He was followed until August.  He 
complained that he was currently having difficulty with 
thought confusion.  The examiner observed that his memory was 
adequate and he understood all instructions given during the 
interview.  He had normal eating and sleeping patterns, but 
felt he had no energy.   The examiner noted that all 
information revealed had not been entered on the appropriate 
forms during enlistment.  The appellant was not psychotic or 
suicidal at the time of examination.  The impression was of 
Bipolar Disorder, Mixed, by history, currently in remission.  

During a follow-up visit for resolving bronchitis in May 
1984, the appellant complained of being tired all of the 
time, and was referred for psychiatric evaluation for follow-
up of Manic Depression.  The appellant reported that he first 
experienced difficulties in 1978, at a time when his family 
was separating.  At that time, he reported that his brother 
had experienced a mental breakdown and was psychiatrically 
hospitalized for one week.  He claimed that he was upset by 
his brother's psychiatric illness.  He began to stay in his 
room and watch television, and was unable to sleep.  He was 
then psychiatrically hospitalized for a weekend, and later 
psychiatrically hospitalized for about two weeks.  He 
reported that he was treated with Stelazine and Haldol, 
psychoactive medications, and was followed in a day treatment 
center for six months.  He reported that he was then taken 
off all medications and was considered in need of no further 
treatment.  

The appellant claimed that his final hospitalization occurred 
from August 1980 to November 1980, and that he was diagnosed 
with manic-depressive illness.  However, the examiner noted 
that his descriptions of his behavior were not consistent 
with this diagnosis, since he appeared to have neither manic 
phases nor true depression.  The appellant further reported 
that he was committed to a psychiatric hospital where he was 
treated with Stelazine, Thorazine, and Lithium, and where he 
stayed for about four months.  He claimed that he was 
eventually taken off all medication and did not experience 
any further psychiatric symptoms.  He indicated that he was 
advised not to reveal his psychiatric history at the time of 
enlistment, but rather prove his abilities and then disclose 
his prior psychiatric treatment.  He indicated that after his 
initial complaint during boot camp, the legal staff stated 
that he should not be considered a fraudulent enlistment due 
to his current adequate performance, and he was returned to 
his unit.  He reported that he was assigned off the coast of 
Lebanon during hostilities and observed combat. 

The appellant denied symptoms or psychiatric difficulties 
during times he claimed he was exposed to danger, and 
reported that he was awarded five ribbons due to his superior 
performance at this time.  The examiner diagnosed no evidence 
of mental illness.  He noted that, unlike the vast majority 
of chronic mentally ill individuals, the appellant 
demonstrated attachments to people, inspired individuals' 
confidence in him and had true humor.  

A February 1985 treatment record regarding an unrelated 
physical complaint, noted a positive history of a 
manic/depressive episode 4 to 5 years earlier.  Psychiatric 
evaluation at the time of the appellant's August 1985 
military discharge examination was within normal limits.  

An August 1997 statement from the appellant's private 
physician Emil D. Risby, M.D., was submitted.  Dr. Risby 
reported that the appellant had been receiving treatment for 
Schizoaffective Disorder Bipolar Type since September 26, 
1996, and that he was completely disabled from his 
psychiatric disability.  

A December 1997 VA treatment record reported that the 
appellant had a reaction to MHC medication.  He claimed that 
he was very nervous, more than usual, and that he could not 
relax.  He claimed that he took an extra dose of Lithium and 
2 mg. of Valium.  A history of schizoaffective disorder, 
treated with medication was noted.  The examiner observed 
that the appellant seemed restless, but answered questions 
appropriately (calmly).  The examination was otherwise 
unremarkable.  The diagnostic impression was of anxiety v. 
possible schizoaffective disorder.

In a January 1998 statement, the appellant reported that, in 
1984, he was assigned to the USS Manitowoc off Lebanon.  He 
claimed that he was responsible for evacuating Marines from 
the shores of Beirut.  He claimed that he had great anxiety 
and fear because the Syrians were shooting at the ship.  He 
claimed that his unit was awarded the Humanitarian Medal and 
the Expeditionary Medal for the rescue of the Marines and 
that he began to have recurring nightmares of the incident.    
He claimed that he also attended to the dead, dying and 
seriously wounded at the Charleston Naval Hospital.  He 
indicated that after he left the Navy, he worked as a 
security guard for a hospital, and that the nightmares 
returned and he began to have hallucinations. 

A VA examination was conducted in April 1998.  The appellant 
claimed that he had a "breakdown" during service in 1986.  
He described this as having bad nightmares, hallucinations, 
and seeing dead people walking.  He indicated that he felt 
great anxiety while offshore from Beirut when the Syrians 
were firing at the boat.  He claimed that while working in 
the emergency room in Charleston there were a lot of things 
that he did not care to see.  He claimed that he had trouble 
organizing himself and his life.  He claimed that he was 
easily provoked, with disorganized thoughts and depression.  
The examiner observed that his affect was rather blunted.  
His mood was depressed and anxious.  He admitted nightmares 
every three nights.  He claimed that the nightmares consisted 
of seeing what he considered the stressor: dead people, and 
dead people he was trying to help in the emergency room.  He 
had visual hallucinations and sometimes auditory 
hallucinations.  He admitted suicidal ruminations off and on.  
His thinking was coherent, and slightly tangential with no 
clear-cut delusions.  He admitted having panic attacks 
related to being in open spaces - agoraphobia - every three 
months, for which he took Ativan.  According to MMPI results, 
there was the presence of significant levels of effective 
distress, including both anxiety and depression, and 
psychotic symptomatology that would be indicative of a 
primary Axis I diagnosis of schizoaffective disorder mixed 
type.  There also appeared to be the possible presence of 
trauma-related symptomatology, but "does not get [sic] the 
criteria for PTSD."  Axis I diagnoses included 
Schizoaffective Disorder, moderate to severe and chronic, and 
panic attacks with agoraphobia.  

At his November 1998 hearing on appeal, the appellant 
testified that while aboard the USS Manitowoc he evacuated 
the wounded and sick from the beach in Beirut.  He also 
claimed that he saw dead and dying while working in the 
hospital emergency room at Charleston Naval Hospital.  He 
denied seeking treatment during service.  He reported that he 
had been hospitalized three times prior to service for 
psychiatric complaints, but denied the use of medication.  He 
claimed that he first sought treatment approximately seven 
years after service, and that he currently took numerous 
medications for his psychiatric symptoms.  His mother claimed 
that he first had a "panic attack" while liberating 
marines, and that he currently had panic attacks.  

After a contemporaneous review of the record, the Board finds 
that the evidence does not establish that an acquired 
psychiatric disorder was incurred or aggravated during 
service, or that psychosis was manifested to a compensable 
degree within one year thereafter, or that the appellant 
currently has post traumatic stress disorder.  

In so finding, the Board places emphasis on the appellant's 
military treatment records which show that he had a pre-
existing psychiatric disability for which he took psychotropic 
medication and was hospitalized on several occasions.  A 
veteran is presumed to be in sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service 38 U.S.C.A. § 1111.  The 
presumption can be rebutted only by clear and unmistakable 
evidence that such a disability existed prior to service.  
Id.; 38 C.F.R. § 3.304(b).  In this case, although the 
appellant was evaluated as psychiatrically normal when he 
entered the service, during service, he detailed an extensive 
pre-service history of treatment for manic depressive illness 
(bipolar disorder), and he does not currently dispute this 
history.  

The Board finds that these histories constitute clear and 
unmistakable evidence of pre- service psychosis.  One of the 
psychiatric examiners who evaluated the appellant during 
service concluded that he had developed a chronic psychiatric 
disability prior to service, namely bipolar disorder, which 
was then in remission.  The other examiner questioned the 
diagnosis of chronic disability, but did not question that the 
appellant had been so disagnosed prior to service.  In either 
case, there is no medical evidence linking chronic psychiatric 
disability to service by way of incurrence or aggravation.  

The question remains whether a pre-existing chronic 
psychiatric disability was aggravated during his period of 
active service.  Again, the Board places emphasis on his 
military treatment records which merely indicate a history of 
Bipolar Disorder "in remission" in October 1983, reveal "no 
evidence of mental illness" during a psychiatric evaluation 
in May 1984, and report a normal psychiatric evaluation at the 
time of his military separation in August 1985; and his 
treatment records after service which first indicate that he 
sought treatment for schizoaffective disorder in September 
1996, more than 10 years following his military separation.  
There is nothing in the contemporaneous medical record showing 
increased severity of a pre- existing psychiatric disorder 
during service.  

Regarding the appellant's claim for service connection for 
post traumatic stress disorder, he has not submitted competent 
medical evidence establishing that he currently has post 
traumatic stress disorder.  During his April 1998 VA 
examination, the examiner reported that he did not meet the 
criteria for a diagnosis of post traumatic stress disorder.  
Therefore, his claim for service connection for post traumatic 
stress disorder must be also denied as not well grounded.  

The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's claim 
for service connection.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a)(West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 69, 77-78 
(1995).  That notwithstanding, the Board views its discussion 
as sufficient to inform the appellant of the elements 
necessary to well ground his claim and to explain why his 
current attempt fails.

The assertions of the appellant are insufficient to well 
ground his claim because they are statements from a layperson 
with no medical training or expertise to provide a medical 
opinion regarding the aggravation of a psychiatric disability 
or a medical diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  As 
the appellant has not submitted competent medical evidence 
that his pre-existing psychiatric disability was aggravated 
during service, that he manifested an additional psychiatric 
disorder within one year, or that he currently has post 
traumatic stress disorder, his claim must be denied as not 
well grounded.  Epps, 126 F.3d at 1467-68.  The Board is not 
aware of the existence of additional relevant evidence that 
could serve to well ground the appellant's claim.  


ORDER

Having found the claim for entitlement to service connection 
for an acquired psychiatric disability, not including post 
traumatic stress disorder, not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for post traumatic stress disorder not well grounded, the 
appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

